PG&E Corporation Edison Electric InstituteFinancial Conference November 9-12, 2008 Phoenix, Arizona Exhibit 99 2 This presentation contains forward-looking statements regarding management’s guidance for PG&E Corporation’s 2008 and 2009 earnings per share (“EPS”) fromoperations, targeted compound annual growth rate for EPS from operations over the 2007-2011 outlook period, and financing plans, as well as management’sprojections of Pacific Gas and Electric Company’s (Utility) capital expenditures, rate base, rate base growth, and financing plans. These statements and the underlyingassumptions are based on current expectations which management believes are reasonable. The realization of these statements and assumptions are subjecttovarious risks and uncertainties and actual results may differmaterially.
